DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 13 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 10,322,764).
Regarding claim 1, Thomas discloses a device holder, the device holder comprising: a base portion (140) attachable to an object and including a post (132); an engagement portion (152) mounted to the post and configured to engage a first portion of a mobile device; a fastener (123; and/or 161) engaging the engagement portion and the post to secure the engagement portion to the post; and a cage portion (112) 
Regarding claim 12, Thomas discloses a device holder, the device holder comprising: a base portion (140) attachable to an object and including a post (132);3 Application No.: 15/844,113 Docket No.: 53479.439US02an engagement portion (152) attached to the post and configured to engage a first portion of a mobile device; a fastener (123; and/or 161) securing the engagement portion to the post; and a cage portion (112) shaped to hold the mobile device against the engagement portion, the cage portion positioned between the base portion and the engagement portion along the post and rotatable about the post to selectively hold the mobile device in one of a plurality of positions; and a cage holder, insofar as claimed, interacting with the base portion to hold the cage portion to the base portion, the cage holder fitting at least partially over the cage portion to hold the cage portion in place. See Figs. 4-5.
Regarding claim 13, the engagement portion can be rotatable in relation to the base portion. See Figs. 4-5.
Regarding claim 24, an interface between the base plate and the engagement portion selectively limits rotation of the engagement portion relative to the base portion. See Fig. 3A and [0048].   

Regarding claim 26, the engagement portion is interconnected with the base portion in a rotatable fashion via at least a mechanical fastener (204) and a spring (202). See Fig. 3A. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied above in further view of Bransfield et al (US 2014/0259538).
Regarding claims 2 and 14, Thomas discloses the claimed invention except for the cage being elastic. Bransfield, which is drawn to a holder, discloses using an elastic cage (14). See [0025]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the cage of Thomas be elastic, as disclosed by Bransfield, in order to securely fit over various sized objects. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an elastic See In re Leshin, 125 USPQ 416.
Regarding claim 3, Thomas discloses a locking tab (other 123), the locking tab interacting with the base portion (insofar as claimed) to hold the cage portion to the base portion, the locking tab fitting over the cage portion to hold the cage portion in place. See Fig. 4.  
Regarding claim 4, the locking tab has a first position and a second position, the first position characterized by the locking tab being proximate to the base portion such that the cage portion is held to the base portion, the second position (123 can be removed) characterized by the locking tab being distal from the base portion, such that the cage portion can be removed. See Fig. 4. 
Regarding claim 15, the base portion includes a support (243), the support having a connection area. See Fig. 6.
Regarding claim 16, Thomas discloses the base portion including a prong (fastener at 241) and a strap (241) with apertures. See Fig. 6. 
Regarding claim 18, the support and connection area are configured to accommodate an object (Fig. 6) placed in the connection area and the strap is positioned in relation to the object and the connection area such that the strap wraps around the object and is held in place by the prong passing through one of the plurality of apertures. See Fig. 6. 
Regarding claim 19, the connection area has a concave shape and the object can be a handle bar of a bike. See Fig. 6. 
Regarding claim 20, Thomas does not disclose the apertures as claimed. Bransfield, which is drawn to a device holder, discloses a cage portion shaped to surround a rectangular prism and includes a first, second, third, and fourth aperture, each of the first, second, third, and fourth apertures positioned to be diagonal to the sides of the rectangular prism, such that the first, second, third, and fourth aperture each allow a corner of the rectangular prism to pass through and thereby hold the rectangular prism. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied above in further view of Coleman (US 8,616,508). 
Regarding claim 22, Thomas does not disclose a ball portion. Coleman, which is drawn to a holder, discloses an engagement portion defined at least partially by a ball portion (604). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the engagement portion of Thomas be a ball portion, as disclosed by Coleman in order to hold certain items. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ball, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Coleman as applied above in further view of Mchatet (US 9,529,388). 
Regarding claim 5, Thomas does not disclose a magnet and socket as claimed. Mchatet, which is drawn to a holder, disclose a socket (at 52), the socket including a magnet (40), wherein a ball portion (82) is made of magnetic material, and the magnet of the socket and the magnetic material of the ball portion cooperate to hold the socket in a position, and wherein the socket is interconnected with a mobile device. See Figs. 
Regarding claim 6, the base portion includes a support (130), the support having a connection area. See Fig. 5. 
Regarding claim 7, Thomas discloses the base portion including a strap (241). See Fig. 6. 
Regarding claim 8, Thomas discloses a strap includes a plurality of apertures (Fig. 6) and the base portion includes a prong (fastener). See Fig. 6.
Regarding claim 9, the support and connection area are configured to accommodate an object placed in the connection area and the strap is positioned in relation to the object and the connection area such that the strap wraps around the object and is held in place by the prong passing through one of the plurality of apertures. See Fig. 6.
Regarding claim 10, the connection area has a concave shape and the object is a handle bar of a bike. See Fig. 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Coleman and Mchatet as applied above in further view of Bransfield et al (US 2014/0259538). 
Regarding claim 11, Thomas does not disclose the apertures as claimed. Bransfield, which is drawn to a device holder, discloses a cage portion shaped to surround a rectangular prism and includes a first, second, third, and fourth aperture, each of the first, second, third, and fourth apertures positioned to be diagonal to the sides of the rectangular prism, such that the first, second, third, and fourth aperture each allow a corner of the rectangular prism to pass through and thereby hold the rectangular prism. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the cradle of Thomas for that of Bransfield’s in order to secure various sized items.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied above in further view of Case et al. (US 2012/0024917).
Regarding claim 23, Thomas does not disclose a friction material. Case, which is drawn to a holder, discloses an engagement portion is defined at least partially by a device plate comprising a friction material configured to, at least somewhat, frictionally engage the mobile device. See Fig. 1; and ¶[0006]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a friction material, as disclosed by Case, on the device plate of Thomas in order to prevent slippage from a device held thereon.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734